ORDER

PER CURIAM.
AND NOW, this 31st day of January, 2002, a Rule having been entered by this Court on December 28, 2001, pursuant to *81Rule 214(d)(1), Pa.R.D.E., directing Mark Anthony DeSimone to show cause why he should not be placed on temporary suspension and, upon consideration of the response filed, it is hereby
ORDERED that the Rule is made absolute; Mark Anthony DeSimone is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.